Citation Nr: 1310747	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a fractured nose (a nose injury), to include sinusitis and headaches. 

3. Entitlement to service connection for a skin rash.  

4. Entitlement to service connection for septum deviation.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in February 2013, and a copy of the hearing transcript has been associated with the claims file.

At the February 2013 hearing, the Veteran, along with his accredited representative, indicated that the he wished to withdraw the issue of entitlement to service connection for a skin rash.  Accordingly, that issue will be dismissed herein. 

In a March 2007 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective May 26, 2005.  The Veteran timely disagreed with the disability rating assigned therein and the current appeal ensued.  In September 2008, the RO increased the disability evaluation for PTSD to 30 percent, also effective May 26, 2005.  The Board notes that in spite of the above increase in evaluation, the Veteran has not withdrawn his appeal.  Thus, the appeal for an increased rating continues. See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

Additionally, in a December 2005, RO denied, in pertinent part, the claims of entitlement to service connection for a broken nose, and sinusitis.  The RO confirmed and continued these denials in a March 2007 rating decision.  However, in a January 2006, the Veteran submitted a statement indicating that he wished to "re-open" the claims relating to the nose fracture and sinusitis.  The Board finds that this statement, which was submitted less than one month after the December 2005 rating decision, is tantamount to a timely and valid notice of disagreement with the December 2005 rating decision denying service connection for a broken nose and sinusitis. See, e.g., 38 C.F.R. § 20.201.  As such, the December 2005 did not become final, and new and material evidence is not required with respect to these claims. 

Lastly, based on the Veteran's hearing testimony, the Board has recharacterized the claims for service connection for broken nose trauma (nose deflection) and sinusitis as entitlement to service connection for residuals of a fractured nose, to include sinusitis and headaches. 

The issues of entitlement to service connection for residuals of a fractured nose, to include sinusitis and headaches, and an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a skin rash be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for a skin rash have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  

During the February 2013 hearing, the Veteran stated that he wished to withdraw his claim for service connection for a skin rash and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a skin rash and this claim is dismissed.

ORDER

The appeal on the claim of service connection for a skin rash is dismissed. 

The appeal for entitlement to service connection for septum deviation is allowed.

REMAND

1. Entitlement to an Initial Evaluation in Excess of 30 Percent for PTSD

The Veteran seeks a higher evaluation for his service-connected PTSD.  He has alleged that this disorder adversely affects all areas of his life.  For example, during his February 2013 Board hearing, the Veteran endorsed panic attacks (recent onset), increased nightmares, memory impairment, problems socializing with friends, hypervigilance (e.g., he sleeps with a gun), and avoidance of crowds.  The Veteran  stated that his PTSD symptoms had increased over the last 6 or 7 months since retiring from his job.  He reported that he receives current mental health treatment at the VA Clinic in Beaumont, and was most recently treated there twice in the last month. See Hearing Transcript, p. 8.  For all of these reasons, he believes that a higher disability evaluation is warranted.

After reviewing the record, the Board has determined that a remand is necessary in this case.  While the delay is regrettable, it is deemed necessary in order to ensure full consideration of the Veteran's claim.

The Veteran was last examined by VA in June 2012; it was this examination that was used to award service connection and the current 30 percent disability evaluation.  While this examination was conducted less than one year ago, in light of the Veteran's competent assertions that his condition has worsened with increased symptomatology and mental health treatment in just the last 6 to 7 months, this examination no longer provides a clear picture of the current degree of severity of his PTSD.  

Clearly, once a Veteran has made a credible allegation that a condition has worsened since the last VA examination, conducting another VA examination is appropriate and must be performed. See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's General Counsel  has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last VA examination); see also 38 C.F.R. § 3.159(c)(4) (2012) (which states that a VA examination will be conducted when deemed necessary to decide the merits of a claim).  Therefore, it is found that another VA examination is required in order to ascertain the current degree of severity of the Veteran's service-connected PTSD.

In addition, it appears that there are outstanding VA treatment records which have not yet been obtained and associated with the physical claims file or the Virtual VA file.  As noted above, the Veteran has received ongoing (and very recent) treatment for his PTSD from the VA Clinic in Beaumont, Texas; however, the most recent treatment records contained in the claims file are dated in 2011 (as shown in the Veteran's Virtual VA file).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

2. Entitlement to Service Connection for Residuals of a Nose Fracture, to Include Sinusitis and Headaches

The Veteran contends that he broke his nose during service while stationed in Dep Phu (sp), Vietnam.  Following the initial incident, he testified that he was flown to Chu Lai (a U.S. Marine Corps Base) for treatment of his broken nose and a "concussion."  He stated that medical records from Chu Lai should be available for review since he was treated by a physician there who, essentially, reset his nose.  The Veteran asserts that he has experienced sinus problems and headaches ever since the claimed nose fracture in-service.  He thus believes service connection for any such residuals should be granted.   

The Veteran's service personnel records show that the Veteran served in the Republic of Vietnam (Headquarters Company A, 723d Maintenance Battalion, and Company B 723d Maintenance Battalion) from September 1969 to September 1970.  The service treatment records do not reflect treatment for a broken nose, sinusitis, headaches, or any other head/sinus related problems.  Nevertheless, the Veteran is competent to report that he sustained a nose injury during service and that he has experienced sinus/nose/headaches problems since that time, and/or shortly thereafter. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the post-service medical record, though potentially incomplete at this time, reflect current treatment for sinusitis and rhinitis. See Private Treatment Records, June 2005. 

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159 (c)(4) (2012). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

In light of the potentially relevant outstanding service and post-service treatment records, the confirmed post service diagnoses of sinus/rhinitis problems, as well as the Veteran's assertions of experiencing nasal injury in service, and his assertions of continuing problems following service, the Board finds that the factors set out in McLendon have been satisfied, thus requiring that VA afford the Veteran a VA examination that addresses the etiology of his residuals of a fractured nose, or nose injury.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain approximate dates of the in-service nose injury causing a nose fracture and/or a concussion for which he was treated at Chu Lai U.S. Marine Corps Base and/or Dep Phu (sp), while stationed in Vietnam.  

2. Based on the dates provided by the Veteran, contact the NPRC, the U.S. Army and Joint Services Records Research Center (JSRRC), and any other appropriate government agency, and request that the Veteran's unit(s) (Headquarters Company A, 723d Maintenance Battalion, and Company B 723d Maintenance Battalion ) morning reports be searched for showing that the Veteran was involved in any incident causing a nose/head injury, or received medical treatment for any nose/head injury at either Chu Lai U.S. Marine Corps Base and/or Dep Phu (sp).  

This should specifically include a search for not only any morning/sick reports from the Veteran's unit(s), relating to the Veteran, but also references to a sick call, confinement to quarters, return to duty, and/or hospitalization, to include treatment for a nose injury, concussion, sinusitis, and/or headaches.  All records found, or reports received regarding them, should be associated with the claims folder. 

3. Request the Veteran to identify any outstanding treatment records (private or VA) since separation from service for any upper respiratory/nasal (sinusitis/rhinitis) and/or headache problems; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any identified, outstanding records, including but not limited to any VA medical treatment dated prior to 2007. 

4. Obtain the Veteran's VA outpatient treatment records from the Houston/Beaumont VAMC dated from October 2011 to the present. 

5. All requests and all responses for the above-described records, including negative responses, should be documented, and all records received must be associated with the file.  Requests for records from Federal agencies, including the military and VA, should continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If such a determination is made, a formal finding of unavailability should be placed in the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

6. Once the above-requested development has been completed, schedule the Veteran for an appropriate VA psychiatric examination in order to ascertain the nature and current degree of severity of his service-connected PTSD.  All necessary tests and studies should be accomplished, and all symptoms and clinical findings should be reported in detail. 

A Global Assessment of Functioning (GAF) Score must be provided, along with a narrative explanation of what that Score represents. A complete rationale for all opinions expressed must be provided.

7. Schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any residuals of a nose injury or fracture, to specifically include sinusitis, rhinitis, and/or headaches found to be present.  The claims files should be made available to the examiner for review in connection with the examination. All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

Does the Veteran have sinusitis, rhinitis, headaches, or another diagnosed disability of the upper respiratory/nasal body system?  For each disability identified, the examiner(s) is(are) requested to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) had its clinical onset in service or is otherwise related to (i.e., a residual of) the Veteran's service, including his claimed in-service nasal injury, and/or exposure to herbicides?

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should note, that while the Veteran may not be shown to have sinusitis upon VA examination, he has been treated for sinusitis (and rhinitis) during the course of this appeal.  The examiner should reconcile any opinion with the Veteran's February 2013 hearing testimony, the private/VA treatment records that reflect sinusitis and rhinitis disabilities, as well as any additional service treatment records obtained pursuant to this remand, which may or may not reflect treatment for a nasal/nose injury in-service. 

8. After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


